Citation Nr: 0112233	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back condition.  


REMAND

In his substantive appeal, received at the RO in November 
1999, the veteran requested a hearing at the Board in 
Washington, D.C., before a member of the Board.  The case was 
certified to the Board and the veteran's hearing was 
scheduled for March 2001.  In a written statement received at 
the Board in January 2001, the veteran requested that his 
Board hearing be canceled and rescheduled for April or May 
2001.  The hearing was rescheduled to May 2001.  In April 
2001, the veteran contacted his local veteran's assistance 
commission and asked that his Board hearing again be canceled 
and that a Board hearing be held at the RO instead.  The 
veteran reported problems with transportation to Washington, 
D.C.  This request was forwarded to the Board in April 2001.  

Pursuant to 38 C.F.R. § 20.1304, the veteran may request and 
be afforded a personal hearing following certification of the 
case to the Board.  38 C.F.R. § 20.1304 (2000).  The Board 
will act favorably on the veteran's request and will return 
the case to the RO so that a hearing before a member of the 
Board sitting at the RO may be scheduled, in order to ensure 
full compliance with due process requirements.  The case is 
therefore REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





